TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00354-CR



                              John Stanton Beasley, Jr., Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 70323, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant John Stanton Beasley, Jr., has filed a motion to dismiss his appeal in

the above cause. In the motion, Beasley represents that, pursuant to the terms of a plea-bargain

agreement reached with the State in a separate cause, Beasley has agreed to dismiss the appeal in this

cause in exchange for an agreed sentence in the other cause. The motion to dismiss has been signed

by both Beasley and his appointed counsel. See Tex. R. App. P. 42.2(a). Accordingly, we grant the

motion and dismiss the appeal.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: July 10, 2013

Do Not Publish